Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Adam Breier on 02/14/2022.
	Please amend the claims as follows:
	1. (cancelled).

Rejoinder
Claims 2-5, 17-18, 27-28, 33, 42-44, 60-61, 63-65 and 70 are directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(a), the requirement for election of invention and species set forth in the Office action mailed on 10/01/2021, is hereby withdrawn and claims 86 and 99-100 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the election of invention requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the election requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.
Specifically, the rejoined claims require limitations that are allowable for the reasons stated below.  Thus, the rejoined claims are allowable because they include allowable subject matter.  See MPEP § 821.04.

Reasons for Allowance
Claims 2-5, 17-18, 27-28, 33, 42-44, 60-61, 63-65, 70, 86 and 99-100 are allowed because the prior art fails to teach or suggest primers directed to the specific region around nucleotide location 1,500 of C1orf43 based on NCBI Accession No. NM_138740.4 (SEQ ID NOs: 39, 52-54 and 46-48; claim 2), or capture probes around nucleotide location 1,200 of C1orf43 based on NCBI Accession No. NM_138740.4 (SEQ ID NOS: 55-57; claim 86).  The closest prior art teaches to qPCR detect C1orf43 at location 600 of C1orf43 based on NCBI Accession No. NM_138740.4 (Scarlet et al, The Orthology Clause in the Next Generation Sequencing Era: Novel Reference Genes Identified by RNA-seq in Humans Improve Normalization of Neonatal Equine Ovary RT-qPCR Data, PLoS One. 2015 Nov 4;10(11):e0142122. doi: 10.1371/journal.pone.0142122. eCollection 2015).  Other prior art teaches to detect C1orf43 as an internal control or housekeeping gene, but fails to teach or suggest any specific region of C1orf43 (US 20160017431; US 20180223380; US 20190161809; US 20190376128; US 20200325526).  In other words, the prior art lacks a specific teaching or suggestion to target location 1,500 or location 1,200 of C1orf43 based on NCBI Accession No. NM_138740.4.  Thus, the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 2-5, 17-18, 27-28, 33, 42-44, 60-61, 63-65, 70, 86 and 99-100 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AARON A PRIEST/Primary Examiner, Art Unit 1637